DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2020 was filed after the mailing date of the application on 12/24/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 15 and 20 are objected to because of the following informalities:  Claims 4 and 20 states, “the first transistor is configured to electrically conduct the data voltage terminal the first electrode of the storage capacitor”. Examiner presumes that statement to read, “the first transistor is configured to electrically conduct the data voltage terminal and the first electrode of the storage capacitor” Appropriate correction is required.
Claims 15-16 are objected to because of the following informalities:  Claims 15 and 16 states, “The electrically conducting the first electrode of the driving transistor”. Examiner presumes that statement to read, “Electrically conducting the first electrode of the driving transistor” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, and 17-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang (CN 202796001).
Regarding claim 1, Wang discloses:
A pixel circuit, (refer to fig. 1, 3 and paragraph 30. Describes a pixel circuit of a light-emitting device) comprising a driving transistor, (refer to fig. 1, 3 and paragraph 31. Describes driving transistor 106) a light-emitting sub- circuit, (refer to fig. 1, 3 and paragraph 31. Describes OLED 110) a short-circuiting sub-circuit, (refer to fig. 1, 3 and paragraph 31. Describes second compensation transistor 109) and a compensation sub-circuit, (refer to fig. 1, 3 and paragraph 31. Describes first compensation transistor 107)
Wherein: a first terminal and a second terminal of the light-emitting sub-circuit are electrically coupled to a first power supply terminal and the compensation sub- circuit respectively, (refer to fig. 1, 3 and paragraph 34. Describes the first end of the OLED 110 and the gate of the second compensation transistor 109 are connected to the row scan line 103, and the drain is connected to the second end of the OLED 110 and the second end 111 of the power line
The short-circuiting sub-circuit is electrically coupled to the first terminal and the second terminal of the light-emitting sub-circuit, and is configured to short- circuit the light-emitting sub-circuit under control of a short-circuiting control terminal, (refer to fig. 1, 3 and paragraphs 34, 40. Describes the first end of the OLED 110 and the gate of the second compensation transistor 109 are connected to the row scan line 103, and the drain is connected to the second end of the OLED 110 and the second end 111 of the power line. Para. 40, describes:  the second compensation transistor 109 is also in the on state, and the voltage at the connection point B0 between the drain of the first compensation transistor 107 and the source of the second compensation transistor 109 is the voltage VSS at the second end 111 of the power line);
The compensation sub-circuit is electrically coupled to a data voltage terminal, a reference voltage terminal, and a first electrode and a gate electrode of the driving transistor, (refer to fig. 3 and paragraphs 33-34. Describes the source of the first compensation transistor 107 is connected to the first end of the first storage capacitor 104, the gate is connected to the OLED light-emitting control line 108, and the drain is connected to the source of the second compensation transistor 109 and the drain of the driving transistor and the first end of the OLED 110); and 
A second electrode of the driving transistor is electrically coupled to a second power supply terminal, (refer to fig. 3 and paragraph 33. Describes the source of the driving transistor 106 is connected to the first end of the power line 105
Wherein: the light-emitting sub-circuit is configured to emit a light of brightness in a level corresponding to a current flowing therethrough, (refer to fig. 3 and paragraph 45. Describes the voltage change on the OLED 110 device will not affect the drain current of the DTFT 106, that is, the driving current of the pixel circuit. The driving current flows into the OLED 110 to light up the display); and 
The compensation sub-circuit is configured, based on the data voltage terminal and the reference voltage terminal, to load a driving voltage related to a threshold voltage of the driving transistor onto the gate electrode of the driving transistor, such that a current flowing through the driving transistor is not influenced by the threshold voltage of the driving transistor, (refer to fig. 1, 3 and paragraphs 41, 45. Describes at this time, the signal provided by the OLED light-emitting control line 108 is low, the first compensation transistor 107 is turned on, and the voltage drop Voled on the OLED 110 device is introduced. Then the source voltage of the DTFT 106 is (Vdd-Voled), and the voltage at point A0 (Vss+Vdata-Voled) is maintained by the first storage capacitor 104, that is, the gate voltage of the driving transistor DTFT 106, which ensures that the DTFT 106 works In the saturation region, the drain current . Para. 45, describes: The voltage drop Voled is irrelevant, and the voltage change on the OLED 110 device will not affect the drain current of the DTFT 106, that is, the driving current of the pixel circuit. The driving current flows into the OLED 110 to light up the display).
Regarding claim 17
A display apparatus, comprising a pixel circuit, (refer to fig. 1, 3 and paragraph 102. Describes a pixel circuit and a driving method for an active light-emitting device, and a display device) according to claim 1.
Regarding claim 2, Wang discloses:
Wherein the short-circuiting sub-circuit comprises a short-circuiting transistor, (refer to fig. 1, 3 and paragraph 31. Describes second compensation transistor 109)
Wherein: a gate electrode, a first electrode and a second electrode thereof are electrically coupled to the short-circuiting control terminal, the first terminal, and the second terminal of the light-emitting sub-circuit, respectively, (refer to fig. 1, 3 and paragraph 34. Describes the first end of the OLED 110 and the gate of the second compensation transistor 109 are connected to the row scan line 103, and the drain is connected to the second end of the OLED 110 and the second end 111 of the power line); and 
The short-circuiting transistor is configured to electrically conduct the first terminal and the second terminal of the light-emitting sub-circuit upon a turning- on signal from the short-circuiting control terminal, (refer to fig. 1, 3 and paragraph 40. Describes the second compensation transistor 109 is also in the on state, and the voltage at the connection point B0 between the drain of the first compensation transistor 107 and the source of the second compensation transistor 109 is the voltage VSS at the second end 111 of the power line).
Regarding claim 3
Wherein the compensation sub-circuit comprises a storage capacitor, a writing portion, and a reading portion, (refer to fig. 3 and paragraphs 62, 64. Describes the switching transistor S101. Para. 64, describes: the second storage capacitor 112, and  the initialization transistor S114), 
Wherein: a first electrode and a second electrode of the storage capacitor are electrically coupled to the writing portion and the gate electrode of the driving transistor, respectively, (refer to fig. 3 and paragraph 53. Describes a second storage capacitor S112, the first end of which is connected to the drain of the switching transistor S101, and the second end is connected to the first end of the first storage capacitor S104); 
The writing portion is electrically coupled to the data voltage terminal and the reference voltage terminal, and the writing portion is configured to guide a signal from the data voltage terminal, and to guide a signal from the reference voltage terminal, to the first electrode of the storage capacitor, (refer to fig. 4, 7 and paragraphs 68, 67. Describes the signal data provided by the column data line S102 is written into the pixel circuit. At this time, the voltage at point C2 on the right side of the second storage capacitor S112 is (Vdata+Vref). Para. 67, describes: the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor. At this time, the voltage at the C2 point on the right side of the second storage capacitor S112 is also Vref); and 
The reading portion is electrically coupled to the second electrode of the storage capacitor, the first electrode of the driving transistor, and the second terminal of refer to fig. 3 and paragraph 52. Describes the source of the first compensation transistor S107 is connected to the first end of the first storage capacitor S104, the gate is connected to the OLED light-emitting control line S108, and the drain is connected to the source of the second compensation transistor S109 and the first end of the OLED S110).
Regarding claim 5, Wang discloses:
Wherein the reading portion comprises a third transistor and a fourth transistor, (refer to fig. 3, 9 and paragraph 69. Describes the first compensation transistor S107 and the third compensation transistor S113)
Wherein: the third transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a third control terminal, the second terminal of the light-emitting sub-circuit, and the first electrode of the driving transistor respectively, (refer to fig. 3 and paragraph 54. Describes a third compensation transistor S113, the source of which is connected to the drain of the driving transistor S106, the gate of which is connected to the light emitting control line S108, and the drain of which is connected to the source of the compensation transistor S109) and the third transistor is configured to electrically conduct the second terminal of the light-emitting sub-circuit, and the first electrode of the driving transistor upon a turning-refer to fig. 3, 9 and paragraph 73. Describes the third compensation transistor S113 is turned on, and the pixel driving current flows into the OLED S110 through the third compensation transistor S113 to light up the display); and 
The fourth transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a fourth control terminal, the second electrode of the storage capacitor, and the first electrode of the driving transistor respectively, (refer to fig. 3 and paragraph 59. Describes a fourth compensation transistor S117, the gate of the fourth compensation transistor S117 is connected to the row scan line S103, and the source is connected to the gate of the driving transistor S106. The drain is connected to the drain of the driving transistor S106) and the fourth transistor is configured, upon a turning-on signal from the fourth control terminal, to electrically conduct the second electrode of the storage capacitor and the first electrode of the driving transistor to thereby electrically conduct the gate electrode and the first electrode of the driving transistor, (refer to fig. 3, 8 and paragraph 59. Describes the fourth compensation transistor S117 is turned on, then the gate terminal and the drain terminal of the driving transistor DTFT S106 are connected to form a diode-connection).
Regarding claim 6, Wang discloses:
Wherein the compensation sub-circuit further comprises a holding capacitor, wherein a first electrode and a second electrode of the holding capacitor are electrically coupled to the first electrode of the storage capacitor and a ground refer to fig. 3 and paragraph 53. Describes the pixel circuit of the light-emitting device further includes a second storage capacitor S112, the first end of which is connected to the drain of the switching transistor S101, and the second end is connected to the first end of the first storage capacitor S104).
Regarding claim 7, Wang discloses:
Wherein the driving transistor is a N-type transistor, (refer to fig. 3, 5 and paragraph 88. Describes preferably, the driving transistor S206 is an N-type thin film transistor TFT).
Regarding claim 8, Wang discloses:
Wherein each of the short-circuiting sub- circuit and the compensation sub-circuit comprise at least one transistor, wherein each of the at least one transistor is of a substantially same type, (refer to fig. 3 and paragraphs 49, 62. Describes second compensation transistor 109 and first compensation transistor S107. Para. 62, describes: the first compensation transistor S107 and the second compensation transistor 109 are P-type or N-type thin film transistors TFT).
Regarding claim 9, Wang discloses:
Wherein each of the at least one transistor is a N-type transistor, (refer to fig. 3 and paragraph 46. Describes any one of them or all the transistors can be N-type thin film transistors TFTs).
Regarding claim 10
Wherein the second power supply terminal is grounded, (refer to fig. 3 and paragraphs 61. Describes the voltage at the first terminal 105 of the power line VDD is higher than the voltage VSS of the second terminal 111 of the power line; Para. 100, describes Vref can be selected to be grounded to reset the potential of point A2. It is inherent for Vss to be grounded).
Regarding claim 11, Wang discloses:
Wherein the light-emitting sub-circuit comprises an organic light-emitting diode (OLED), (refer to fig. 3 and paragraph 49. Describes OLED S110).
Regarding claim 12, Wang discloses:
A compensation stage, when the short-circuiting sub-circuit is turned on so that the light-emitting sub-circuit is short-circuited and thereby cannot emit a light, (refer to fig. 1, 3 and paragraph 40. Describes the second compensation transistor 109 is also in the on state, and the voltage at the connection point B0 between the drain of the first compensation transistor 107 and the source of the second compensation transistor 109 is the voltage VSS at the second end 111 of the power line); and 
A writing-and-illuminating stage, when the short-circuiting sub-circuit is turned off so that the light-emitting sub-circuit can emit a light, and the gate electrode of the driving transistor is loaded with the driving voltage such that the current -5-Docket No. X1703794B5-26326-1092 flowing therethrough is not influenced by the threshold voltage of the driving transistor, (refer to fig. 1, 3 and paragraphs 41, 45. Describes at this time, the signal provided by the OLED light-emitting control line 108 is low, the first compensation transistor 107 is turned on, and the voltage drop Voled on the OLED 110 device is introduced. Then the source voltage of the DTFT 106 is (Vdd-Voled), and the voltage at point A0 (Vss+Vdata-Voled) is maintained by the first storage capacitor 104, that is, the gate voltage of the driving transistor DTFT 106, which ensures that the DTFT 106 works In the saturation region, the drain current . Para. 45, describes: The voltage drop Voled is irrelevant, and the voltage change on the OLED 110 device will not affect the drain current of the DTFT 106, that is, the driving current of the pixel circuit. The driving current flows into the OLED 110 to light up the display).
Regarding claim 13, Wang discloses:
Wherein the short-circuiting sub- circuit comprises a short-circuiting transistor, arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to the short- circuiting control terminal, the first terminal and the second terminal of the light- emitting sub-circuit respectively, and configured to electrically conduct the first terminal and the second terminal of the light-emitting sub-circuit upon a turning-on signal from the short-circuiting control terminal, (refer to fig. 1, 3 and paragraph 40. Describes the second compensation transistor 109 is also in the on state, and the voltage at the connection point B0 between the drain of the first compensation transistor 107 and the source of the second compensation transistor 109 is the voltage VSS at the second end 111 of the power line)
Wherein: the compensation stage comprises: providing the turning-on signal to the short-circuiting control terminal, (refer to fig. 1, 3 and paragraph 40. Describes the second compensation transistor 109 is also in the on state); and 
The writing-and-illuminating stage comprises: providing a turning-off signal to the short-circuiting control terminal, (refer to fig. 1, 3 and paragraph 41. Describes the row scan signal 103 jumps to a high level, and the switch transistor 101 is turned off. At this time, the signal provided by the OLED light-emitting control line 108 is low, the first compensation transistor 107 is turned on, and the voltage drop Voled on the OLED 110 device is introduced. It is inherent that compensation transistor 109 is turned off too since it is connected to scan signal 103).
Regarding claim 18, Wang discloses:
Wherein the short-circuiting sub-circuit comprises a short-circuiting transistor, (refer to fig. 1, 3 and paragraph 31. Describes second compensation transistor 109) 
Wherein: a gate electrode, a first electrode and a second electrode thereof are electrically coupled to the short-circuiting control terminal, the first terminal, and the second terminal of the light-emitting sub-circuit, respectively, (refer to fig. 1, 3 and paragraph 34. Describes the first end of the OLED 110 and the gate of the second compensation transistor 109 are connected to the row scan line 103, and the drain is connected to the second end of the OLED 110 and the second end 111 of the power line); and  -9-Docket No. X1703794B5-26326-1092 
The short-circuiting transistor is configured to electrically conduct the first terminal and the second terminal of the light-emitting sub-circuit upon a turning- refer to fig. 1, 3 and paragraph 40. Describes the second compensation transistor 109 is also in the on state, and the voltage at the connection point B0 between the drain of the first compensation transistor 107 and the source of the second compensation transistor 109 is the voltage VSS at the second end 111 of the power line).
Regarding claim 19, Wang discloses:
Wherein the compensation sub-circuit comprises a storage capacitor, a writing portion, and a reading portion, (refer to fig. 3 and paragraphs 62, 64. Describes the switching transistor S101. Para. 64, describes: the second storage capacitor 112, and  the initialization transistor S114)
Wherein: a first electrode and a second electrode of the storage capacitor are electrically coupled to the writing portion and the gate electrode of the driving transistor, respectively, (refer to fig. 3 and paragraph 53. Describes a second storage capacitor S112, the first end of which is connected to the drain of the switching transistor S101, and the second end is connected to the first end of the first storage capacitor S104); 
The writing portion is electrically coupled to the data voltage terminal and the reference voltage terminal, and the writing portion is configured to guide a signal from the data voltage terminal, and to guide a signal from the reference voltage terminal, to the first electrode of the storage capacitor, (refer to fig. 4, 7 and paragraphs 68, 67. Describes the signal data provided by the column data line S102 is written into the pixel circuit. At this time, the voltage at point C2 on the right side of the second storage capacitor S112 is (Vdata+Vref). Para. 67, describes: the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor. At this time, the voltage at the C2 point on the right side of the second storage capacitor S1112 is also Vref); and 
The reading portion is electrically coupled to the second electrode of the storage capacitor, the first electrode of the driving transistor, and the second terminal of the light-emitting sub-circuit, and the reading portion is configured to electrically conduct the first electrode of the driving transistor with the second terminal of the light-emitting sub-circuit, and to electrically conduct the first electrode of the driving transistor with the second electrode of the storage capacitor, (refer to fig. 3 and paragraph 52. Describes the source of the first compensation transistor S107 is connected to the first end of the first storage capacitor S104, the gate is connected to the OLED light-emitting control line S108, and the drain is connected to the source of the second compensation transistor S109 and the first end of the OLED S110).
Regarding claim 20, Wang discloses:
Wherein the writing portion comprises a first transistor and a second transistor, (refer to fig. 3 and paragraphs 62, 64. Describes the switching transistor S101. Para. 64, describes: the initialization transistor S114) 
Wherein: the first transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a first control terminal, the data voltage terminal, and the first electrode of the storage capacitor refer to fig. 3 and paragraph 50. Describes the source of the switching transistor S101 is connected to the column data line S102, the gate is connected to the row scan line S103, and the drain is connected to the first end of the first storage capacitor S104) and the first transistor is configured to electrically conduct the data voltage terminal the first electrode of the storage capacitor upon a turning-on signal from the first control terminal, (refer to fig. 3 and paragraph 68. Describes at the same time, when the row scan signal S103 is at low level, the switch transistor S101 is turned on, and the signal data provided by the column data line S102 is written into the pixel circuit); and  -10-Docket No. X1703794B5-26326-1092 
The second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the first electrode of the storage capacitor, and the reference voltage terminal respectively, (refer to fig. 3 and paragraph 57. Describes the source of the initialization transistor S114 is connected to the reference power source S116, the gate is connected to the first end of the initialization line S115, and the drain is connected to the first end of the first storage capacitor S104) and the second transistor is configured to electrically conduct the reference voltage terminal and the first electrode of the storage capacitor upon a turning-on signal from the second control terminal, (refer to fig. 3 and paragraph 57. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 202796001) in view of Lee et al (US Pub. 20090225013).
Regarding claim 4, Wang discloses:
Wherein the writing portion comprises a first transistor and a second transistor, (refer to fig. 3 and paragraphs 62, 64. Describes the switching transistor S101. Para. 64, describes: the initialization transistor S114)
Wherein: the first transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a first control terminal, the data voltage terminal, and the first electrode of the storage capacitor -3-Docket No. X1703794B5-26326-1092 respectively, (refer to fig. 3 and paragraph 50. Describes the source of the switching transistor S101 is connected to the column data line S102, the gate is connected to the row scan line S103, and the drain is connected to the first end of the first storage capacitor S104. Fig. 3 depicts transistor 101 drain directly connected to first electrode of capacitance 112) and the first transistor is configured to electrically conduct the data voltage terminal the first refer to fig. 3 and paragraph 68. Describes at the same time, when the row scan signal S103 is at low level, the switch transistor S101 is turned on, and the signal data provided by the column data line S102 is written into the pixel circuit); and 
The second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the electrode of the storage capacitor, and the reference voltage terminal respectively, (refer to fig. 3 and paragraph 57. Describes the source of the initialization transistor S114 is connected to the reference power source S116, the gate is connected to the first end of the initialization line S115, and the drain is connected to the first end of the first storage capacitor S104) and the second transistor is configured to electrically conduct the reference voltage terminal and the first electrode of the storage capacitor upon a turning-on signal from the second control terminal, (refer to fig. 3 and paragraph 57. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor).
Wang does not explicitly disclose:
The second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the first electrode of the storage capacitor
Lee teaches: 
The second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the first electrode of the storage capacitor, (refer to fig. 3, 5 and paragraph 35. Describes a gate electrode of the fourth transistor M4 may be coupled to a light emitting control line En, a first electrode of the fourth transistor M4 may be coupled to a first reference power supply Vref1, and a second electrode of the fourth transistor M4 may be coupled to the first node N1)
The two references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling point of the initialization transistor with the storage capacitor as taught by Lee in the display device as disclose by Wang. The motivation to combine the Lee reference is to increased current may be supplied to the OLED from the driving transistor to compensate for deterioration of the OLED caused by reducing supply of voltage to a gate electrode of a driving transistor.
Regarding claim 14, Wang discloses:
Wherein the compensation sub- circuit comprises a storage capacitor, a writing portion, and a reading portion, wherein a first electrode and a second electrode of the storage capacitor are electrically coupled to the writing portion and the gate electrode of the driving transistor respectively, (refer to fig. 3 and paragraph 53. Describes a second storage capacitor S112, the first end of which is connected to the drain of the switching transistor S101, and the second end is connected to the first end of the first storage capacitor S104) the writing portion is electrically coupled to the data voltage terminal and the reference voltage terminal, and the reading portion is electrically coupled to the second electrode of the storage capacitor, the first electrode of the driving transistor and the second terminal of the light-emitting sub-circuit, (refer to fig. 3-7 and paragraphs 50-68. Describes source of the switching transistor S101,  initialization transistor S114, storage capacitor S112, first compensation transistor S107, and second compensation transistor S109)
Wherein: the compensation stage comprises: a resetting sub-stage, comprising: electrically decoupling the data voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 69. Describes the row scan signal S103 jumps to a high level, the switching transistor S101 and the fourth compensation transistor S117 are turned off) electrically conducting the reference voltage terminal to the electrode of the storage capacitor, (refer to fig. 3, 7 and paragraph 67. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor) electrically conducting the first electrode of the driving transistor with the second terminal of the light-emitting sub-circuit, and  -6-Docket No. X1703794B5-26326-1092 electrically conducting the first electrode of the driving transistor with the second electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 69. Describes the first compensation transistor S107 is turned on, and the third compensation transistor S113 Turn on, the voltage drop Voled on the OLED S110 device is introduced); and 
A testing sub-stage, comprising: electrically decoupling the data voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 69. Describes the row scan signal S103 jumps to a high level, the switching transistor S101 and the fourth compensation transistor S117 are turned off)  electrically conducting the reference voltage terminal to the electrode of the storage capacitor, (refer to fig. 3, 7 and paragraph 67. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor) electrically decoupling the first electrode of the driving transistor with the second terminal of the light-emitting sub-circuit, and electrically conducting the first electrode of the driving transistor with the second electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 41, 68. Describes at this time, the signal provided by the OLED light-emitting control line 108 is low, the first compensation transistor 107 is turned on, and the voltage drop Voled on the OLED 110 device is introduced. Para. 68, describes: At this stage, the signal provided by the OLED light-emitting control line S108 is at a high level to ensure that the third compensation transistor S113 is turned off); and 
The writing-and-illuminating stage comprises: a writing sub-stage, comprising: electrically conducting the data voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 69. Describes the row scan signal S103 jumps to a high level, the switching transistor S101 and the fourth compensation transistor S117 are turned off) electrically decoupling the reference voltage terminal to the electrode of the storage capacitor, (refer to fig. 3, 7 and paragraph 67. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor) electrically conducting the first electrode of the driving transistor with the second terminal of the light-emitting sub-circuit, and electrically decoupling the first electrode of the driving transistor with the second electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 40, 69. Describes at the same time, when the signal provided by the OLED light-emitting control line 108 is at a high level, the first compensation transistor is turned off. Para. 69, describes: the first compensation transistor S107 is turned on, and the third compensation transistor S113 Turn on, the voltage drop Voled on the OLED S110 device is introduced); and 
An illuminating stage, comprising: electrically decoupling the data voltage terminal or the reference voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 69. Describes the row scan signal S103 jumps to a high level, the switching transistor S101 and the fourth compensation transistor S117 are turned off) electrically decoupling the reference voltage terminal to the electrode of the storage capacitor, (refer to fig. 3, 7 and paragraph 67. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor) electrically conducting the first electrode of the driving transistor with the second terminal of the light-emitting sub- circuit, and electrically decoupling the first electrode of the driving transistor with the second electrode of the storage capacitor, (refer to fig. 3, 9 and paragraph 40, 69. Describes at the same time, when the signal provided by the OLED light-emitting control line 108 is at a high level, the first compensation transistor is turned off. Para. 69, describes: the first compensation transistor S107 is turned on, and the third compensation transistor S113 Turn on, the voltage drop Voled on the OLED S110 device is introduced).
Wang does not explicitly disclose:
electrically conducting the reference voltage terminal to the first electrode of the storage capacitor
electrically decoupling the reference voltage terminal to the first electrode of the storage capacitor
Lee teaches: 
Electrically conducting the reference voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 5 and paragraph 35. Describes a gate electrode of the fourth transistor M4 may be coupled to a light emitting control line En, a first electrode of the fourth transistor M4 may be coupled to a first reference power supply Vref1, and a second electrode of the fourth transistor M4 may be coupled to the first node N1
Electrically decoupling the reference voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 5 and paragraph 35. Describes the fourth transistor M4 may be turned off when a light emitting control signal is supplied to the light emitting control line En)
Regarding claim 14, refer to the motivation of claim 4.
Regarding claim 15, Wang discloses:
Wherein the writing portion comprises a first transistor and a second transistor, wherein the first transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically -7-Docket No. X1703794B5-26326-1092 coupled to a first control terminal, the data voltage terminal, and the first electrode of the storage capacitor respectively, (refer to fig. 3 and paragraph 50. Describes the source of the switching transistor S101 is connected to the column data line S102, the gate is connected to the row scan line S103, and the drain is connected to the first end of the first storage capacitor S104. Fig. 3 depicts transistor 101 drain directly connected to first electrode of capacitance 112) and is configured to electrically conduct the data voltage terminal the first electrode of the storage capacitor upon a turning-on signal from the first control terminal, (refer to fig. 3 and paragraph 68. Describes at the same time, when the row scan signal S103 is at low level, the switch transistor S101 is turned on, and the signal data provided by the column data line S102 is written into the pixel circuit); and the second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the electrode of the storage capacitor, and the reference voltage refer to fig. 3 and paragraph 57. Describes the source of the initialization transistor S114 is connected to the reference power source S116, the gate is connected to the first end of the initialization line S115, and the drain is connected to the first end of the first storage capacitor S104) and is configured to electrically conduct the reference voltage terminal and the first electrode of the storage capacitor upon a turning-on signal from the second control terminal, (refer to fig. 3 and paragraph 57. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor)
Wherein: the electrically conducting the data voltage terminal to the first electrode of the storage capacitor comprises providing a turning-on signal to the first control terminal, (refer to fig. 3 and paragraph 68. Describes at the same time, when the row scan signal S103 is at low level, the switch transistor S101 is turned on, and the signal data provided by the column data line S102 is written into the pixel circuit); 
The electrically decoupling the data voltage terminal to the first electrode of the storage capacitor comprises providing a turning-off signal to the first control terminal, (refer to fig. 3 and paragraph 41. Describes the row scan signal 103 jumps to a high level, and the switch transistor 101 is turned off); 
The electrically conducting the reference voltage terminal to the electrode of the storage capacitor comprises providing the turning-on signal to the second control refer to fig. 3, 7 and paragraph 67. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on); and 
The electrically decoupling the reference voltage terminal to the first electrode of the storage capacitor comprises providing a turning-off signal to the second control terminal, (refer to fig. 3, 7 and paragraph 67. Describes the initialization signal S115 is at low level, the initial transistor S114 is turned on, and the Vref provided by the reference power supply S116 is written into the first terminal A1 of the first storage capacitor).
Wang does not explicitly disclose:
the second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the first electrode of the storage capacitor
The electrically conducting the reference voltage terminal to the first electrode of the storage capacitor
The electrically decoupling the reference voltage terminal to the first electrode of the storage capacitor
Lee teaches: 
The second transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a second control terminal, the first electrode of the storage capacitor, (refer to fig. 3, 5 and paragraph 35. Describes a gate electrode of the fourth transistor M4 may be coupled to a light emitting control line En, a first electrode of the fourth transistor M4 may be coupled to a first reference power supply Vref1, and a second electrode of the fourth transistor M4 may be coupled to the first node N1)
The electrically conducting the reference voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 5 and paragraph 35. Describes a gate electrode of the fourth transistor M4 may be coupled to a light emitting control line En, a first electrode of the fourth transistor M4 may be coupled to a first reference power supply Vref1, and a second electrode of the fourth transistor M4 may be coupled to the first node N1)
The electrically decoupling the reference voltage terminal to the first electrode of the storage capacitor, (refer to fig. 3, 5 and paragraph 35. Describes the fourth transistor M4 may be turned off when a light emitting control signal is supplied to the light emitting control line En)
Regarding claim 15, refer to the motivation of claim 4.
Regarding claim 16, Wang discloses:
Wherein the reading portion comprises a third transistor and a fourth transistor, (refer to fig. 3, 9 and paragraph 69. Describes the first compensation transistor S107 and the third compensation transistor S113) wherein the third transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a third control terminal, the second terminal of the light-emitting sub- circuit, and the first electrode of the driving transistor respectively, (refer to fig. 3 and paragraph 54. Describes a third compensation transistor S113, the source of which is connected to the drain of the driving transistor S106, the gate of which is connected to the light emitting control line S108, and the drain of which is connected to the source of the compensation transistor S109) and is configured to electrically conduct the second terminal of the light-emitting sub-circuit, and the first electrode of the driving transistor upon a turning-on signal from the third control -8-Docket No. X1703794B5-26326-1092 terminal, (refer to fig. 3, 9 and paragraph 73. Describes the third compensation transistor S113 is turned on, and the pixel driving current flows into the OLED S110 through the third compensation transistor S113 to light up the display) and the fourth transistor is arranged such that a gate electrode, a first electrode and a second electrode thereof are electrically coupled to a fourth control terminal, the second electrode of the storage capacitor, and the first electrode of the driving transistor respectively, (refer to fig. 3 and paragraph 59. Describes a fourth compensation transistor S117, the gate of the fourth compensation transistor S117 is connected to the row scan line S103, and the source is connected to the gate of the driving transistor S106. The drain is connected to the drain of the driving transistor S106) and is configured, upon a turning-on signal from the fourth control terminal, to electrically conduct the second electrode of the storage capacitor and the first electrode of the driving transistor to thereby electrically conduct the gate electrode and the first electrode of the driving transistor, (refer to fig. 3, 8 and paragraph 59. Describes the fourth compensation transistor S117 is turned on, then the gate terminal and the drain terminal of the driving transistor DTFT S106 are connected to form a diode-connection
Wherein: the electrically conducting the first electrode of the driving transistor with the second terminal of the light-emitting sub-circuit comprises providing the turning- on signal to the third control terminal, (refer to fig. 3, 9 and paragraph 73. Describes the third compensation transistor S113 is turned on, and the pixel driving current flows into the OLED S110 through the third compensation transistor S113 to light up the display); 
The electrically decoupling the first electrode of the driving transistor with the second terminal of the light-emitting sub-circuit comprises providing a turning-off signal to the third control terminal, (refer to fig. 3, 9 and paragraph 41, 68. Describes at this time, the signal provided by the OLED light-emitting control line 108 is low, the first compensation transistor 107 is turned on, and the voltage drop Voled on the OLED 110 device is introduced. Para. 68, describes: At this stage, the signal provided by the OLED light-emitting control line S108 is at a high level to ensure that the third compensation transistor S113 is turned off); 
The electrically conducting the first electrode of the driving transistor with the second electrode of the storage capacitor comprises providing the turning-on signal to the fourth control terminal, (refer to fig. 3, 9 and paragraph 69. Describes the first compensation transistor S107 is turned on, and the third compensation transistor S113 Turn on, the voltage drop Voled on the OLED S110 device is introduced); and 
The electrically decoupling the first electrode of the driving transistor with the second electrode of the storage capacitor comprises providing a turning-off refer to fig. 3, 9 and paragraph 40. Describes at the same time, when the signal provided by the OLED light-emitting control line 108 is at a high level, the first compensation transistor is turned off).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        05/06/2021